DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on December 15, 2021.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 12 and 21 have been cancelled, and no claim(s) have been added. Thus, claims 1-11 and 13-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 5, filed December 15, 2021, with respect to 35 U.S.C. 112(a) rejection of claim 21 has been fully considered and are persuasive.  The respect to 35 U.S.C. 112(a) rejection of claim 21 has been withdrawn. 
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. The applicant principally argues that the prior art Stivoric doesn’t disclose “a housing at least partially containing the sensor circuit, the housing having a recess adapted to receive the at least one power source” as recited in claim 1. The examiner respectfully disagrees. The prior art has detailed in Fig 6 that the power source 135 is seated within the lower housing 100 which appears to be at least partially hollowed creating a recess 141 within the housing. Furthermore, the board 140 on which the housing sits has notches that allows it to sit in the notches 145/146 that protrude from the lower housing 100 as further detailed in [0133]. 
Lastly, the applicant argues that the prior art Stivoric doesn’t teach the newly added limitations of claim 1 “an encapsulated sensor circuit.” The examiner, again 140 being encapsulated within the housing composed of upper housing 95 and lower housing 100. As detailed below in the 35 U.S.C. 112(b) rejection, the word encapsulated is very broad and the instant specification  in [0134]-[0140] that the individual components may be encapsulated by polymer, film and etc. or that they are encapsulated by the entire device. The examiner isn’t convinced therefore the use of the prior art Stivoric is maintained while addressing the newly added limitations in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “an encapsulated sensor circuit” however, it is unclear to the examiner what is meant by this type of encapsulation, specifically it is unclear if/how this further limits the structure of the claimed device. The portion that the applicant has cited to in the instant specification [0134]-[0140] details where each individual component can be encapsulated with a polymer film and etc. or that the entire circuit can be encapsulated by the device’s adhesive body. It is unclear if the applicant means that the sensor circuit is encapsulated by (1) some type of film or epoxy or (2) encapsulated in the manner in how it is housed. The examiner has interpreted this 
Claim 1 recites the limitation "the sensor circuit" in lines 12 and 14.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the sensor circuit and the “encapsulated sensor circuit” are the same sensor circuit.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-7, 13, 15-17, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric (US 2005/0245839 A1)  which claims priority to provisional filed on 3/22/2004.
Regarding claim 1, Stivoric discloses a sensor assembly adapted to be attached to the body surface of a mammal (e.g. Fig 7:55; [0002]), comprising: an encapsulated sensor circuit including a plurality of electrical components, the encapsulated sensor circuit having a proximal portion and a distal portion (e.g. Fig 7:140 [0135] ), the proximal portion of the encapsulated sensor circuit configured to couple to the body surface of the mammal (e.g. [0135] the instant specification discloses at least in [0319] that it’s not the actual sensor circuit coupled to the body surface of the mammal but rather sensors connected to/extending from the sensor circuit therefore the “coupling” to the body surface of the mammal is very broadly interpreted); at least one power source 135); an adhesive device including at least one adhesive for attaching the sensor assembly to the body surface of the mammal (e.g. Fig 7:300 [0134]-[0135]), wherein a portion of the adhesive device extends distal to the distal portion of the encapsulated sensor circuit, the adhesive device being coupled to, and contacting, the at least one power source in a first contact area and being coupled to, and contacting, the sensor circuit in a second contact area, wherein the coupling between the adhesive device and the power source resists greater pull force than does the coupling between the adhesive device and the sensor circuit (e.g. [0134]-[0135] Fig 7); and a housing at least partially containing the sensor circuit, the housing having a recess adapted to receive the at least one power source; wherein the first contact area is less than the second contact area (e.g. [0134]-[0135] Fig 7). Stivoric is silent regarding the adhesive device being adhesively coupled to, and contacting, the at least one power source in a first contact area and being adhesively coupled to, and contacting the sensor circuit in a second contact area wherein the adhesive coupling between the adhesive device and the power source resists greater pull force than does the adhesive coupling between the adhesive device and the sensor circuit, and wherein the adhesive device does not include electrical contacts.
However, Stivoric explicitly states in [0135] that the power source and sensors can be mounted on or integral to the adhesive of the device. Whether or not the power source or the sensors are mounted or integral both applications of the power source and sensors to the adhesive device requires an adhesive coupling. Hence, there are only 4 possible options for this configuration: (1) both the power source and the sensors 
Therefore, it would have been obvious to try one of the finite combinations to one of ordinary skill in the art to make the power source integral with the adhesive and mounting the sensors to the adhesive as the types of sensors utilized can be alternatives or additional sensors to be utilized on the user as detailed in [0135]. As any configuration of the device with sensors will require a power source; however, the type of sensors may need to be swapped dependent on the user. This configuration would inherently meet the limitation wherein the adhesive coupling between the adhesive device and the power source resists greater pull force than does the adhesive coupling between the adhesive device and the sensor circuit. "A person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. Please Refer to MPEP 2143 (E).
Furthermore, Stivoric in [0135] the prior art states “In the event that electrical communication is necessary between components located on or in adhesive 300, electrical contacts 122, 122A are provided on upper housing 95 and adhesive 300” Therefore there is one embodiment in which the electrical communication in which electrical communication is necessary between the components and one embodiment in which the electrical communication is not necessary between the components. The the embodiment in which electrical communication is not necessary and therefore the electrical contacts are not provided). In the instance, that the applicant disagrees. Then it would be obvious to a person of ordinary skill in the art to remove the electrical contacts from the adhesive device. As it is well recognized that “Omission of an Element and Its Function Is Obvious if the Function of the Element Is Not Desired” specifically the reference makes it clear that electrical communication is not always necessary, therefore in the even that it’s not necessary it would be obvious to not include the contacts, in order to simplify the design/construction. Please Refer to MPEP 2144.04(II)(A).
Regarding claim 2, Stivoric discloses wherein the housing is formed of a proximal housing part (e.g. [0134]-[0135] Fig 7:100) and a distal housing part (e.g. [0134]-[0135] Fig 7:95).
Regarding claim 3, Stivoric discloses wherein the adhesive is applied to the distal side of the housing and the distal side of the at least one power source (e.g. Fig 7:95; [0135] lines 24-26).
Regarding claims 4 and 5, Stivoric discloses wherein at least one transducer is attached to a proximal surface of the proximal housing part (e.g. [0135] lines 1-6 Fig 7B:125/120).
Regarding claims 6 and 7, Stivoric discloses wherein at least one electrical contact is provided in the distal housing part providing electrical connection between the at least one power source and the electrical components (e.g. Fig 7C:122A; [0135]).
Regarding claim 13, Stivoric discloses wherein the transducer comprises a non-invasive detecting element (e.g. Fig 7:120/125/168
Regarding claim 15, Stivoric discloses wherein there is no physical contact between the detecting element and the body surface of the mammal (e.g. [0135] Adhesive 300 connects the housing of the device with the user’s body surface.).
Regarding claim 16, Stivoric discloses wherein the transducer comprises a detecting element selected from electrodes (polar, bipolar) (e.g. [0120]), a pressure sensor, a needle with an electrode, an accelerometer (e.g. [0243], a photo detector, a microphone (e.g. [0106]; [0135] 168), ISFET, and NTC resistor, a band gap detector, an ion membrane, an enzyme detector or a condenser.
Regarding claim 17, Stivoric discloses wherein the transducer is capable of at least one of detecting a physiological condition, influencing a physiological condition, detecting a neurological condition, and influencing a neurological condition (e.g. [0104]; [0212] the user’s condition can be determined based on the detected signals).
Regarding claim 19, Stivoric discloses a multi-sensor network comprising one or more sensor assembly according to claim 1 (e.g. [0101]; [0143]).
Regarding claim 20, Stivoric discloses a multi-sensor network comprising at least two sensor assemblies according to claim 19 suitable for measuring heart rate (e.g. [0101]; [0143]; [0166]; [0211]).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Ransbury (US 2004/0015194 A1).
Regarding claim 8, modified Stivoric is silent regarding wherein the housing comprises a polymer surface at the second contact area
However, Ransbury discloses a multi-electrode panel system for sensing electrical activity of the heart wherein the electronic circuits may be encapsulated in a protective material such as polymer material or coating (Fig. 10B, circuits 96, protective structure 98, and par. 91). The Examiner further notes that there is no teaching in the disclosure of the instant invention nor would it have been known to one of ordinary skill in the art at the time of the invention as to why any particular polymer material for encapsulation would be preferred over any other polymer material for encapsulation, and therefore the particular polymer material used for encapsulation is considered an obvious matter of design choice.  
Therefore, it would have been known to one of ordinary skill in the art at the time of invention to modify the modified device of Stivoric to incorporate the teachings of Ransbury wherein the electronic circuits may be encapsulated in a protective material such as polymer material or coating for the purpose of protecting the electronic circuits from the outside contaminants.
Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Tarler (US 7,206,630) and Hyde (US  2006/0173087).
Regarding claim 9, modified Stivoric is silent regarding wherein the housing comprises PolyDiMethylSiloxane (PDMS) at the second contact area.
Regarding claim 10, modified Stivoric is silent regarding wherein the adhesive device is coated with a pressure-sensitive adhesive.
Regarding claim 11, modified Stivoric is silent regarding wherein the pressure adhesive comprises hydrocolloids or foamed adhesive.
 However, Tarler discloses a similar sensor patch for collecting and monitoring ECG signals (abstract, col. 1, ln. 14-19, col. 3, ln. 25-30) and further teaches that a pressure sensitive adhesive is preferably used to adhere the electrode patch to the patient (col. 6, ln. 40-47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used a pressure sensitive adhesive to attach the sensor patch of Stivoric to the patient, as taught by Tarler.  Tarler does not explicitly teach the specific details of the pressure sensitive adhesive that is used, but Hyde discloses details of the composition of pressure sensitive adhesives that may be used in similar medical dressings (Hyde: par. 1-2, 31, also see par. 32-44).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have looked to the pressure sensitive adhesive composition details of the medical dressings of Hyde to provide details of the composition of the pressure sensitive adhesive used for the sensor patches of the combination of Stivoric and Tarler above.  This is interpreted as a pressure sensitive adhesive of a flexible, moldable thermoplastic (Hyde: par. 32, 35) including styrene-block-copolymers and hydrogenated styrene-block-copolymers (Hyde: par. 35), or silicone, such as PolyDiMethylSiloxane based adhesives (Hyde: par. 40), or hydrocolloids (Hyde: par. 44), that may further be a foamed adhesive (Hyde: par. 31, clm. 14, 20).  
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 5 above, and further in view of Thompson (US 2002/0028991). 
Regarding claim 14, modified Stivoric is silent regarding wherein the transducer comprises an invasive detecting element.
 However, Thompson discloses a similar sensor patch with electrodes (abstract, par. 1, 18, Fig. 6-7) where the electrodes include nano spikes that penetrate the skin of the patient in order to make better electrical contact with the skin (par. 47).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included the invasive electrodes of Thompson with the electrodes of Stivoric in order to make better electrical contact with the skin of the patient, as taught by Thompson. 
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Ozguz (US 2002/0180605 A1).
Regarding claim 18, modified Stivoric discloses wherein the sensor assembly is capable of measuring electromyographic (EMG) signals, electrocardiographic (ECG) signals. Stivoric is silent regarding wherein the sensor assembly is capable of measuring electroencephalography (EEG) signals.
However, Ozguz discloses a wearable biomonitor with flexible thinned integrated circuit wherein the sensor assembly is capable of measuring electroencephalography signals (e.g. [0017]; [0044] claim 32) as well as electromyographic (EMG) signals, electrocardiographic (ECG) signals.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Stivoric to incorporate the teachings of Ozguz wherein the sensor assembly is capable of measuring electroencephalography .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stivoric as applied to claim 1 above, and further in view of Stenzler (US 6,295,463 B1).
Regarding claim 21, Stivoric is silent regarding wherein neither the power source nor the sensor circuit are integrally coupled with the adhesive device. However, as mentioned earlier, it would have been obvious to try one of the finite combinations to one of ordinary skill in the art. The claim limitation would require to make both the power source and the sensors mounted to the adhesive [0135]. 
However, Stenzler discloses a skin protection mount for transcutaneous sensor application wherein the adhesive used in the device that allows for a difference in applied force for the application between adhesive ring and the skin protection mount and the applied force for the adhesive force between the attachment surface and the subject’s skin (e.g. abstract; col 3 lines 44-59). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Stivoric to incorporate the teachings of Stenzler to utilize the adhesive that requires varying forces to remove as this is required in claim 1 and therefore the utilization of this type of adhesive to mount the power source and the sensors to mount to the adhesive device is utilized for the purpose of inadvertently removing the wrong piece of the device (e.g. abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough							March 8, 2022
/J.F.H./Examiner, Art Unit 3792          

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792